 In the Matter of PACIFIC TELEPHONE & TELEGRAPH COMPANY AND ITSWHOLLY OWNED SUBSIDIARIES, THE SOUTHERN CALIFORNIA TELE-PHONE CO. AND THE BELL TELEPHONE CO. OF NEVADAandORDER OFREPEATERMEN AND TOLL TESTBOARDMENIn the Matter of SOUTHERN CALIFORNIA TELEPHONE Co.andUNITEDBROTHERHOOD OF TELEPHONE WORKERS, INC.Oases Nos. R-16.91 and R-1692, respeetively.Decided April 27, 194.0Co,, nuu,ication;Iadlustrg-Incc,;tigattnnofRcptescntatnt,es'controversyconcerning representation of einployces: rival organizations; controversy as toappropriate unit; employer's refusal to grant recognition because of contractswith other organizations ; employer's failure to deal with majority organizationas exclusive bargaining agent of all employees in classiheations covered by exist-mg contracts-UnitAppnopriate foi Collective Bargaiamq:(1) toll maintenanceemployees in Southern California, and Northern California and Nevada areas;no controversy as to; controversy as to inclusion of toll maintenance employeesin Oregon and Washington-Idaho areas in unit with toll maintenance employeesin Southern California, and Northern California and Nevada areas; held, ex-.eluded, divergent views of Board. Members: (a) (Madden) no showing ofsufficientmembership in Oregon and/or Washington-Idaho areas to warrantsetting up of ballot for toll maintenance employees in these :eras. (b) (Smith)history of collective bargaining on industrial basis in Oregon and Washington-Idaho areas; (c) (Leiserson) existing contracts establish industrial units, in-cluding toll maintenance employees, in Oregon and Washington-Idaho areas, asappropriate ; Board not authorized to split these units ; craft organization hasonly small minority of adherents among toll maintenance employees in theseareas; (2) plant employees in Southern California area, including plant clerksin offices not covered by existing contracts, and excluding toll maintenanceemployees, executives, and supervisory employees ; no controversy as to ; dutiesof plant clerks in question similar to those of plant clerks in other offices coveredby existing agreements ; messengers excluded although inclusion requested byonly labor organization involved and no objection by Company to inclusion;not members of petitioning labor organization ; not covered by existing agree-ments ; apparently, eligible to membership in another labor organization ; statusdiffers somewhat from that of other employees in unit; interests and dutiesdistinguishable-Representatives: proof of choice : membership lists ; majoritystatus conceded by companies and other labor organizations-Certifications ofRepresentatives:upon undisputed proof of majority representation.Mr. John Paul Jennings,for the Board.Pillsbury,Madison di Sutro,byMr. Norbert Korte,of San Fran-cisco, Calif., for the Companies.Mr.Thomas F. McBride,of San Francisco, Calif., for theO. R. T. T.23 N L R B, No 25280 PACIFIC TELEPHONE & TELEGRAPH COMPANY281Mr. James M. Carter,of Los Angeles, Calif., andMr. DonaldBishop,of San Pedro, Calif., for the U. B. T. W.Mr. Emerson U. Sims,of Portland, Oreg., for the U. T. E. O. andthe A. C. E.Mr. David Findling,of counsel to the Board.DECISIONANDCERTIFICATIONS OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 8, 1939, Order of Repeaterinen and Toll T estboardmen,herein called the O. R. T. T., filed with the Regional Director for theTwentieth Region (San Francisco, California) a petition, and onOctober 23, 1939, an amended petition, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof the Pacific Telephone and Telegraph Company, San Francisco,California, herein called the Pacific Company; and its wholly ownedsubsidiaries, the Southern California Telephone Company, Los An-geles, California, herein called the Southern California Company, andthe Bell Telephone Company of Nevada,' San Francisco, California,herein called Bell of Nevada; and collectively herein called the Coin-panies; and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On November 18, 1939, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On December 29, 1939, the Regional Director issued a notice of hearingto be held on January 11, 1940, copies of which were duly served uponthe Companies; upon the O. R. T. T.; and upon United TelephoneEmployees of Oregon, Inc., herein called the U. T. E. 0.; AssociatedCommunications Employees (Plant), herein called the A. C. E.; andUnited Brotherhood of Telephone Workers, Inc., herein called theU. B. T. W.; the latter three organizations being described in the peti-tion of the O. R. T. T.2 as labor organizations claiming to representemployees of the Companies directly affected by the investigation.i The Companies are also sometimes referred to in the record as the Pacific Telephone &Telegraph Company, the Southern California Telephone Co., and the Bell Telephone Co. ofNevada.2 The U. B. T. W. Is not named in the amended petition.However,as stated in the text,itwas served with notice of hearing and, as appears below,it participated in the bearingherein. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDMeanwhile, on October 24, 1939, the U. B. T. W. filed with theRegional Director for the Twenty-first Region (Los Angeles, Cali-fornia) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the SouthernCalifornia Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the Act, and namingthe O. R. T. T. as a labor organization claiming to represent em-ployees of that Company directly affected by the investigation.OnJanuary 2, 1940, the Board, acting pursuant to Section 9 (c) of theAct, and Article III, Sections 10 (c) (3), 3, and 10 (c) (2), of Na-tional Labor Relations Board Rules and Regulations-Series 2, issuedits order transferring said case to the Twentieth Region (San Fran-cisco,California), directing an investigation and authorizing theRegional Director for the Twentieth Region to conduct it and toprovide for an appropriate hearing upon due notice, and consolidatingsaid case with the case arising upon the petition of the O. R. T. T.On January 2, 1940, the Regional Director for the Twentieth Regionissued a notice of consolidated hearing in said cases to be held onJanuary 11, 1940, copies of which were duly served upon the Com-panies, the O. R. T. T., the U. T. E. 0., the A. C. E., and the U. B. T. W.Pursuant to the notices, a hearing was held on January 11, 12, 13,15, 16, 17, 18, and 19, 1940, at San Francisco, California, before Earl S;Bellman, the Trial Examiner duly designated by the Board.TheBoard, the Companies, the U. T. E. 0., the A. C. E., and theU. B. T. W., represented by counsel; and the O. R. T. T., representedby its vice president, participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing, the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Pursuant to leave granted, the Companies, the O. R. T. T., and theU. B. T. W. filed briefs, and the U. T. E. O. and the A. C. E., a jointbrief,which the Board has considered.The U. T. E. O. and theA. C. E. also filed a joint reply brief to the brief of the O. R. T. T.,which reply brief has also been considered by the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FAOTI.THE BUSINESS OF THE COMPANIESThe Pacific Telephone and Telegraph Company, a California cor-poration,and its wholly owned subsidiaries, the Southern California PACIFIC TELEPHONE&TELEGRAPHCOMPANY283Telephone Company, also a California corporation, and the BellTelephone Company of Nevada, a Nevada corporation,are engagedin the business of "receiving and transmitting by telephone and tele-graph of intrastate and interstate communications," and serve theStates of California, Nevada, Oregon, Washington, and the northernportion of the State of Idaho.The Companies' operationsare con-ducted on a departmental basis, the departments which have to dowith field operations being the commercial department, the plantdepartment, and the traffic department.The instantcases concernonly employees in the plant departments of the Companies.For administrative purposes, the territory served by the Com-panies is, and has been since June 1930,3 divided into the followingfour geographical areas :1.The Southern California area, with headquarters at Los Angeles,California, which consists of the State of California south of theTehachapi Mountains.4This area is served by the Southern Cali-fornia Company and is under the direction of the vice president-general manager of that company.2.The Northern California and Nevada area, with headquartersat San Francisco, California, which consists of the State of Californianorth of the Tehachapi Mountains and the State of Nevada. ThePacific Company serves the portion of this area which is in Cali-fornia, and the Bell of Nevada the portion of the area which is inthe State of Nevada.The area is under the directionof an officerof the Pacific Company who bears the title vice president-generalmanager Northern California and Nevada area, and who is also thevice president and general manager of Bell of Nevada.3.The Oregon area, with headquarters at Portland Oregon, whichconsists of the State of Oregon.This area is served by the PacificCompany and is under the direction of an officer of that companywho bears the title vice president-general manager Oregon area.4.TheWashington-Idaho area, with headquarters at Seattle,Washington, which consists of the State of Washington and thenorthern portion of the State of Idaho.This area is served by thePacific Company and is under the direction of an officer of that8 Prior to December 1923,the management of the Companies was organized on a singlesystem-wide basisIn December 1923 the territory in the State of California south of theTehachapi Mountains was reorganized under separate local management.In January 1926the territory in the States of Oregon and Washington,and in the northern portion of theState of Idaho,was similarly reorganized under a single separate management for thatareaIn June 1930 the management of the Companieswas finally established in the formin which it now exists,by the division of the Washington-Oregon-Northern Idaho area intotwo separate areas4One office, in Las Vegas.Nevada, is also opei ated under the jurisdiction of the SouthernCalifornia Company in the Southern Califoinia area, because of its geographical proximityto that area 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompany who bears the title vice- president-general manager Wash-ington-Idaho area.The vice president-generalmanagerin charge of each area reportsto the first vice president of the Pacific Company, who holds" thesame officein the Southern California Company and the Bell ofNevada, and who in turn reports to the president of the Pacific Com-pany, who also holds the same office in the subsidiary companies,The vice president-general auditor, vice president, secretary-treas-urer,and generalcounselof the Pacific Company also hold the sameoffices, respectively, in the subsidiarycompanies.On November 30, 1939, the Companies employed 29,975 persons,of whom 10,812 were employed in the Southern California area,12,512 in the Northern California and Nevada area, 2,164 in theOregon area, 4,241 in the Washington-Idaho area, and 246 in thegeneraloffices of the Companies.On December 31, 1939, the Com-panies owned and operated approximately 1,948,062 telephones; andon September 30, 1939, 29,713 miles of pole lines, 9,072,170 miles ofwire, excluding drop and block wire, and 810 central offices.The Companies concede that they are engaged in commerce withinthe meaning of Section2 (6) and(7) of the National Labor-Rela-tions Act and are subject to the jurisdiction of the National LaborRelations Board.II.THE ORGANIZATIONS INVOLVEDOrder of Repeatermen and Toll Testboardrnen is an unaffiliatedlabor organization.It admits to membership toll maintenance em-ployees 5 of the Companies throughout the four geographical areasserved by them."5 By "toll maintenance"employees are meant poisons who are classified by the Companiesas telegraph repeatermen,toll testboardmen, transmissionmen toll central office repair-men, radiomen, senior telegraph repeatermen,senior toll testboardmen,senior transmis-sionmen,senior toll central office repairmen,and senior radiomenThe Companies classifyemployees in these groups according to whether or not the employees spend at least 51per cent of their time in such work;and the labor organizations here do not question thepropriety of such classificationThe Companies do not presently employ any personsclassifiedas radiomen,the duties of radiomen being performed by remote control bytransnussionmenThe O.R T T. also admits to membership private branch exchange repairmen whowoi k under the direction of the super visor in charge of toll maintenance employees(hereinreferred to as P. B X repairmen under toll maintenance supervision).These employeeshave also been classified at times by the Companies, the labor organizations here involved.and preceding organizations,for purposes of collective bargaining,with the classificationsof employees referred to in footnote 5 as toll maintenance employeesHowever,no claimhas been made by any party that P. B. X. repairmen under toll maintenance supervisionare improperly excluded from the toll maintenance group as defined in these proceedings;and the record discloses that P. B.X. repairmen under toll maintenance supervision con-stitute a group which is functionally distinct from the toll maintenance group, that theyare not required to be familiar with Morse code as, generally,are toll maintenance em-ployees, and that, unlike toll maintenance men, they generallywork outside the toll office.In view of the foregoing, no further reference to such employees will be made herein PACIFIC TELEPHONE & TELEGRAPH COMPANY285United Telephone Employees of Oregon,Inc., is also an unaffili-ated labor organization.It admits to membership employees of thePacific Company in the Oregon area who are not employed in a"managerial or executive capacity." Its membership is divided intoa traffic-department unit, a commercial-department unit, and a plant-department unit, and each unit is in turn divided into operating orassociated locals, which have power to conduct collective bargainingnegotiations with "the employer management of each unit," and toenter into collective bargaining agreements subject to approval ofthe executive board of the U. T. E. O. Among the locals in theplant unit, is the Association of Toll Maintenance Employees ofOregon (U. T. E. O. Local No. 81), which admits to membershiptollmaintenance employees of the Pacific Company in the Oregonarea.'Associated Communications Employees (Plant)is a labor organi-zation affiliated with the National Federation of Telephone Workers.It admits to membership employees of the Pacific Company in theWashington-Idaho area who hold "membership in any Local [Union]of the Plant Department."Three of its 27 locals are toll mainte-nance locals, each having jurisdiction over one of the 3 districts intowhich the Washington-Idaho area is subdivided by the Pacific Com-pany for administrative purposes, and each admitting to membershiptollmaintenance employees in its district.United Brotherhood of Telephone Workers,Inc., is alabor organi-zation also affiliated with the National Federation of TelephoneWorkers.It admits to membership "any independent telephone labororganization in Southern California of 10 or more members."Among the organizations which are members of the U. B. T. W. areorganizations admitting to membership plant employees of the South-ern California Company, including a "toll crafts local" which admitsto membership toll maintenance employees in the Southern Californiaarea.However, none of the toll maintenance employees in the areahas joined this local.I[I.THE QUESTIONS CONCERNING REPRESENTATIONA. The case arising upon the petition of the 0. R. T. 7'.At the time of the hearing, there were in full force and effect, butsubject, after 1 year from their respective dates, to cancelation uponT Prior to the organization of the U. T. E O. in 1937, the Association of Toll MaintenanceEmployees of Oregonwas anIndependent labor organization admitting to membership tollmaintenanceemployees in the Oregon area 286DECISIONS OF NATIONAL LABOR RELATIONS BOARD90 days' notice by either party thereto, the following collectivebargaining agreements :1.In the Washington-Idaho area:Two agreements, one datedJune 18, 1937, and the other March 14, 1939, between the PacificCompany and the A. C. E. In the agreement dated June 18,1937, the A. C. E. is recognized as the exclusive bargaining rep-resentative of all plant employees, including toll maintenanceemployees, in the Washington-Idaho area; the agreement datedMarch 14, 1939, fixes wages and other terms and conditions ofemployment of such employees.2.In the Oregon area:Two agreements, one dated July 6, andthe other August 24, 1937, between the Pacific Company and theU. T. E. O. In the agreement dated July 6,1937, the U. T. E. O.is recognized as the exclusive bargaining representative of allemployees, including toll maintenance employees, in the Oregonarea.The agreement dated August 24, 1937, ratifies and con-tinues "in full force and effect" a separate agreement datedAugust 24, 1936, and a supplemental agreement dated March 29,1937, between the Pacific Company and the Association of TollMaintenance Employees of Oregon," and thus, by such reference,fixes wages and other terms and conditions of employment oftollmaintenance employees in the Oregon area.3.In the Southern California area:Two agreements, onedated April 27, 1938, and the other February 1, 1939, betweenthe Southern California Company and the U. B. T. W. In theagreement dated April 27, 1938, the U. B. T. W. is recognizedas the collective bargaining representative of "plant employees"in the Southern California area, excluding toll maintenance em-ployees and messengers throughout the area and plant clerksin several offices in the area.9The agreement dated February 1,1939, fixes wages and other terms and conditions of employmentof employees "represented" by the U. B. T. W.In July and August 1939, when the demands for recognition here-inafter referred to were made by the O. R. T. T. and the U. B. T. W.,respectively, there were also in full force and effect the followingfurther agreements which were, prior to the hearing herein, canceledby mutual agreement of the parties thereto :1.In the Northern California and Nevada area:Two agree-ments, each dated December 7, 1937, between the Pacific Company°See footnote 7,supra° These offices are the Santa Ana and Riverside offices,offices in the San Pedro-Wilming-ton-Compton area,and perhaps other offices. PACIFIC TELEPHONE & TELEGRAPH COMPANY,287and Bell of Nevada, and an organization styled the Organizationof Toll Maintenance Employees, hereinafter referred to as theO. T. M. E. In one of these,. agreements the O. T. M. E. wasrecognized as the exclusive bargaining representative of all em-ployees eligible to membership therein, i. e., toll maintenanceemployees in the Northern California and Nevada area; the otheragreement fixed wages and other terms and conditions of employ-ment of such employees.2.In the Southern California area:Two agreements, onedated April 11, and the other December 28, 1938, between theSouthern California Company and an organization styled theOrder of Telephone Telegraphers, hereinafter referred to as theO. T. T. In the agreement dated April 11, 1938, the O. T. T.was recognized as the exclusive bargaining representative of allemployees eligible to membership therein, 1. e.. toll maintenanceemployees in the Southern California area; the agreement datedDecember 28, 1938, fixed wages and other terms and conditionsof employment of such employees.In April 1939, the O. R. T. T. was organized at a meeting attendedby certain of the leaders of the O. T. M. E. and the O. T. T. whichthen represented toll maintenanceemployees in theNorthern Cali-fornia andNevada, and Southern Californiaareas,respectively.Shortly thereafter, substantially all of the members of the O. T. M. E.and the O. T. T., constitutinga substantialmajority of the tollmaintenance employees in- the Northern California and Nevada, andSouthern Californiaareas, becamemembers of, and the funds ofthese organizations were turned over to, the O. R. T. T.Althoughthe O. R. T. T. also solicited the membership of tollmaintenanceemployees in the Oregon and Washington-Idaho areas,itwas ableto enroll only a small minority of such employeesin these areas,and a substantial majority haveremainedmembers of the U. T. E. O.and the A. C. E., respectively.'0On July 18 and 25, and on August3, 1939,the O. R. T. T., claimingto have been designatedas collectivebargainingrepresentative by amajority of the toll maintenance employees of theCompanies, re-quested recognition as the "sole collective bargainingagent" forsuch employees throughout the four geographical areas served bythe Companies.The Companies refused to grant this request ,on the10At the time of the healing, 58 of the 69 toll maintenance employees employed in theOregon area, and 66 of the 78 toll maintenance employees employed in the Washington-Idaho area, were members of the U. T. E. 0 and the A C E, respectively ; the O. R. T. T.included within its membership only 13 toll maintenance employees in the Oregon areaand 22 such employees in the Washington-Idaho area;and of those employees who weremembers of the O. R. T. T, 7 had apparently also retained their membership in theU. T. E. O. and 13 in the A. C. E 288DECISIONSOF NATIONAL LABOR RELATIONS BOARDground that theiragreementswith the A. C. E., the U. T. E. 0.,the O. T. M. E., and the O. T. T. precluded them from accordingsuch recognition to the O. R. T. T.On August 28, 1939, the U. B. T. W., claiming to have been desig-nated as, collective bargaining agent by a majority of the plantemployees, including toll maintenance employees, in the SouthernCaliforniaarea,requested "exclusive collective bargaining rights"as the representative of all such employees.The Southern Cali-fornia Company refused to grant this request on the ground thatits agreements with the O. T. T. covering toll maintenance employeesalso precluded it from granting such recognition to the U. B. T. W.On September 18, 1939, the agreements between the O. T. T. andthe Southern California Company covering toll maintenance em-ployees in the Southern California area, and on December 22, 1939,the agreements between the O. T. M. E. and the Pacific Companyand Bell of Nevada, covering toll maintenance employees in theNorthern California and Nevada area, were canceled by consent ofthe parties thereto.Thereafter, the Companies expressed a willing-ness to negotiate collective bargaining agreements with the O. R. T. T. -covering toll maintenance employees in the Northern California andNevada, and Southern Californiaareas.The O. R. T. T., however,insisted upon recognition for all toll maintenance employees through-out the system.At the hearing there was introduced in evidence a stipulation be-tween the O. R. T. T. and the U. B. T. W. whereby the latter relin-quished its claim to represent the toll maintenance employees in theSouthernCaliforniaarea.However, during the hearing theU. B. T., W. stated that it intended the stipulation to be inoperativein the event that the Board should find that toll maintenance em-ployees in that area might not be included in a separate unit.We'find that a question has arisen concerning the representation oftollmaintenance employees in the Northern California and Nevada,and Southern Californiaareas.However, for the reasons stated inthe separate opinions below, we find that no question has arisen con-cerning the representation of toll maintenance employees in theOregon and Washington-Idaho areas.-11 In the joint brief which the U: T E. O. and A C. E. filed with the Board after thehearing was terminated,these organizations contend for the fiist time that their agree-ments with the Pacific Company preclude an investigation and determination of representa-tives by the Board. In view of our finding,based upon other considerations,that no ques-tion has arisen concerning representation of toll maintenance employees in the Oregon andWashington-Idaho areas,it becomes unnecessary to determine whether the contentions ofthe U. T. E. O. and the A. C E in this regard have merit. See, however,Matter of WardBaking CompanyandUnited Retail d Wholesale Employees of America,affiliated with theC. I.Matter of American Hair h Felt CompanyandJute,Haird Felt Workers Ldcal #163 (United Fanuture Workers of America, C. 10 ), 21 N LR. B. 570. PACIFIC TELEPHONE & TELEGRAPH COMPANY289B.The case arising upon.the petition of the U. B. T. W.As appears above, on August 28, 1939, the U. B. T. W. requested"exclusive collective bargaining rights" as the representative of allplant employees in the Southern California area, including threeclassifications of employees not covered by its agreements with theSouthern California Company, i. e., toll maintenance employees, plantclerks in certain offices, and messengers, but it is now willing uponthe contingency of a determination by the Board to relinquish anyclaim to represent the toll maintenance employees.The U. B. T. W.further contends that although it has at all times since 1938 beendesignated as collective bargaining agent by a majority of the em-ployees in the categories covered by the agreements, the SouthernCalifornia Company has failed to deal with it as the exclusive bar-gaining representative of all such employees.At the hearing, theSouthern California Company stated that it would bargain collec-tively with the U. B. T. W. on behalf of all employees in any unitwhich the Board found to be appropriate for such purposes.We find that a question has arisen concerning the representationof plant employees exclusive of toll maintenance employees, of theSouthern California Company.12IV.THE FFFECT OF 711E QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companiesdescribed in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITSA. The case arising upon the petition of the 0. R. T. T.The 0. R. T. T. contends that all toll maintenance employees ofthe Companies throughout the four geographical areas served bythem, together constitute a unit appropriate for purposes of col-lective bargaining.The Companies take no position with respectto the appropriate unit, and none of the labor organizations involvedopposes the inclusion of toll maintenance employees employed in1'We have found aboN e,In Section III A,that a question has arisen,concerning the rep-resentation of toll maintenance employees of the Southern California Company in the casearising upon the petition of the 0 R T T 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Northern California and Nevada, and SouthernCalifornia areasin the unit sought by the O. R. T. T.13 The U.- T. E. O. and theA. C. E. oppose the inclusion in such unit of tollmaintenance em-ployees employed in the Oregon and Washington-Idahoareas, re-spectively, and contend that the industrial units inthose areas, es-tablished in their respective agreements with the Pacific Company,should not be disturbed.For the reasons stated in their separate opinions below, Mr. Smithand Mr. Leiserson are of the view that the tollmaintenance em-ployees in the Oregon and Washington-Idaho areas should not beseparated from the respective industrial units now established inthose areas. 1.4We find, therefore, that the unit sought by the O. R.T. T. in its petition, consisting of toll maintenance employees in allfour of the geographical areas served by the Companies, is not appro-priate for purposes of collective bargaining.At the time of the hearing, 228 of the 274 toll maintenance em-ployees employed in the Northern California and Nevada,area, and127 of the 139 toll maintenance employees employed in the South-ern California area, were members of the O. R. T. T.Moreover,the O. R. T. T. was organized in April 1939 by certain of the lead-ers of the O. T. M. E. and the O. T. T. which then were the collectivebargaining agents of all toll maintenance employees in the NorthernCalifornia and Nevada, and Southern California areas, respectively.It is thus clear that the toll maintenance employeesin these areashave indicated a desire to act as a single unit for collective bargain-ing purposes.Neither the Companies nor the other labor organiza-tions involved oppose the inclusion of toll maintenance employees inthese areas in a separate unit,'5 and no facts are disclosed by therecord which would indicate that such a unit is not appropriate.We find that toll maintenance employees of the Companies employedin the Northern California and Nevada, and Southern Californiaareas together constitute a unit appropriate for purposes of collectivebargaining,.and that said unit will insure to employees of the Com-panies the full benefit of their right to self-organization and to col-lective bargaining and otherwise effectuate the policies of the Act.i8No otherlabororganization claims to represent toll maintenance employees in theNorthern Californiaand Nevada area and,as has beenstated,at the hearing the U. B.T.W. relinquishedits claim,subject toreservations not herematerial, tothe inclusion oftollmaintenance employees in the SouthernCaliforniaarea in the industrial unit soughtby it in thecase arising on its petition14For thereasons stated in his separate opinion below,ChairmanMadden expresses noview withrespect to the appropriatenessof a system-wide unitof toll maintenance em-ployees,including such employeesin the Oregon and/or Washington-Idaho areas -15 See footnote13,supra PACIFIC TELEPHONE & TELEGRAPH COMPANY .291B. The case arising upon the petition of the U. B. T. W,.The U. B. T. W. claims that all plant employees in the SouthernCalifornia area, including messengers and plant clerks throughoutthe area, but excluding toll maintenance employees, constitute anappropriate unit."The Southern California Company at the hear-ing agreed that a unit thus defined would be appropriate .17The Southern California Company employs between 30 and 35messengers, most of whom are assigned to a central office, and whoseduties consist of the delivery of packages by truck between officesin the Southern California area.None of the messengers is a mem-ber of the U. B. T. W.; is the Southern California Company declinedto bargain with the U. B. T. W. for these employees when the bargain-ing contract previously mentioned was being negotiated in April1938; and they are not covered by the existing agreements betweenthe Company and the U. B. T. W.Moreover, these employees occupya status differing somewhat from that of other employees, their in-terests and duties are distinguishable from those of other employees,they may' well be eligible to membership in another labor organiza-tion, and the record does not establish that they are not in factpresentlymembers of such other organization.We shall excludethe messengers from the unit.The unit sought by the U. B. T. W. would also include approxi-mately 23 plant clerks employed in several offices in the SouthernCalifornia area who are not members of the U. B. T. W., and whoare not presently covered by the agreements between it and the South-ern California Company 19These clerks perform the same duties,apparently receive the same Wages, and are apparently subject to thesame conditions of work as are plant clerks in other offices in thearea who are included in the unit established by the agreements nowin effect.The Company does not oppose their inclusion in theunit.20We shall include these plant clerks in the bargaining unit.10While in its petition the U B T W. originally claimed that the appropilate unit in-cluded toll maintenance employees throughout the area, that claim must be deemed aban-doned in view of our determination that such employees together with toll maintenanceemployees in the Northern California and Nevada area constitute an appropriate unit(Section V A,supra),and the stipulation by the U B T W to relinquish its claim unlesstollmaintenance employees w ere deter mined not to constitute an appropriate unit17At the hearing, counsel for the Companies stated that if the toll [maintenance] em-ployees were set apart in some sort ofunit, either area or coastwise, the [SouthernCalifornia] Company is willing to recognize all of the other plant employeesas beingrepresented in this Southein [California] area by the U B T. W "18 In July 1937 the U. B T. W chartered a messengers' local which disbanded in Janu-ary 1938Apparently no effort was thereafter made to secure the membership of theseemployees19As has been stated (footnote 9), the offices involved are the Santa Ana and Riversideoffices, offices in the San Pedro-Wilmington-Compton area, and perhaps other offices20 See, also,footnote 17,supra 292DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is apparent from the record that the U. B. T. W. desires theexclusion of executives and supervisory employees, and that the ex-clusion of such employees is not opposed. In accordance with ourusual practice, we shall exclude executives and supervisory employeesfrom the unit.We find that all plant employees of the Southern California Com-pany, including all plant clerks, but excluding toll maintenance em-ployees, messengers, executives, and supervisory employees, constitutea unit appropriate for purposes of collective bargaining, and thatsaid unit will insure to employees of the Southern California Com-pany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESA. The case arising upon the petition of the 0. R. 7'. 7'.At the hearing, the O. R. T. T. introduced into evidence lists set-ting forth the names of toll maintenance employees of the Companiesin the unit which Ave have found to be appropriate, who were thenincluded in its membership.These lists disclose, as we have indicatedpreviously, that the O. R. T. T. then numbered among its members228 of the 274 toll maintenance employees in the Northern Californiaand Nevada area, and 127 of the 139 toll maintenance employeesin the Southern California area.Both the Companies and theU. B. T. W. concede that the O. R. T. T. has been designated ascollective bargaining agent by a large majority of the toll mainte-nance employees in these areas, and the U. B. T. W. which is theonly other labor organization involved which admits such employeesin these areas to membership, does not claim that any of these em-ployees are included within its membership, or have designated itas their collective bargaining representative.We find that the O. R. T. T. has been designated and selected byamajority of the toll maintenance employees of the Pacific Tele-phone and Telegraph Company, the Bell Telephone Company ofNevada, and the Southern California Telephone Company, who areemployed in the Northern California and Nevada, and SouthernCalifornia areas, as their representative for the purposes of collective—bargaining.It is therefore the exclusive representative of all em-ployees in such unit for the purposes of collective bargaining, andwe will so certify.B. The case arising upon the petition of the U. B. T. 1V.At the hearing, the U. B. T. W. claimed to have been designatedas collective bargaining agent by 2777 of the approximately 3100employees of the Southern California Company in the plant unitin the Southern California area which we have found to be appro- PACIFIC TELEPHONE & TELEGRAPH COMPANY293priate, and offered proof in support of its claim in that regard.TheCompany conceded that "the great majority of the employees . . .have designated the U. B. T. W. as their bargaining agent," andstated that "we do not ask that further evidence or proof of thatfact be adduced by way of election or otherwise"; and no other labororganization involved claims to represent any of these employees.amajority of the plant employees of the Southern California Tele-phone Company,21 including all plant clerks, but excluding toll main-tenance employees, messengers, executives, and supervisory employees,as their representative for the purposes of collective bargaining. Itis therefore the exclusive representative of all employees in such unitfor the purposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the repre-sentation of toll maintenance employees of the Pacific Telephoneand Telegraph Company and its wholly owned subsidiaries, theSouthern California Telephone Company, and the Bell TelephoneCompany of Nevada, who are employed in the Northern Californiaand Nevada, and Southern California areas, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All toll maintenance employees of the aforesaid Companies,who are employed in the Northern California and Nevada, andSouthern California areas, together constitute a unit appropriate forpurposes of collective bargaining, within the meaning of Section9 (a) of the National Labor Relations Act.3.Order of Repeatermei and Toll Testboardmen is the exclusiverepresentative of all employees in such unit for the purposes of col-lective bargaining, within the meaning of Section 9 (a) of the Na-tional Labor Relations Act.4.A question affecting commerce has arisen concerning the repre-sentation of plant employees, exclusive of toll maintenance em-ployees, of the Southern California Telephone Company, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.5.All plant employees of the Southern California Telephone Com-pany, including all plant clerks, but excluding toll maintenance em-ployees, messengers, executives, and supervisory employees, constitute21 As has ben stated, the Southern California Telephone Company operates only inthe Southern California area.283034-41-vol 23-20 294DECISIONSOF NATIONALLABOR RELATIONS BOARDa unit appropriate for purposes of collective bargaining,within themeaning of Section 9 (a) of the National Labor Relations Act.6.United Brotherhood of Telephone Workers, Inc., is the ex-clusive representative of all employees in such unit for the purposesof collective bargaining, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATIONS OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that Order of Repeatermen and Toll Test-boardmen has been designated and selected by a majority of the tollmaintenance employees of the Pacific Telephone and Telegraph Com-pany, San Francisco, California, and its wholly owned subsidiaries,the Southern California Telephone Company, Los Angeles, Cali-fornia, and the Bell Telephone Company of Nevada, San Francisco,California,who are employed in the Northern California andNevada, and Southern California areas, as their representative forthe purposes of collective bargaining, and that, pursuant to Section,9 (a) of the Act, Order of Repeatermen and Toll Testboardmen isthe exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment;IT IS HEREBY FURTHER CERTIFIED that United Brotherhood of Tele-phone Workers, Inc., has been designated and selected by a majorityof the plant employees of the Southern California Telephone Com-pany, Los Angeles, California, including all plant clerks, but ex-cluding tollmaintenance employees,messengers, executives, andsupervisory employees, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of theAct, United Brotherhood of Telephone Workers, Inc., is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.CHAIRMAN MADDEN, concurring :The existing contracts in the Oregon and Washington-Idaho areasdo not contain closed-shop provisions, nor are there shown to be anysimilar factors in the situation, which, if present, might explain theinability of the O. R. T. T. to secure a substantial number of mem-bers in these areas.Under the circumstances, the showing of mem- PACIFIC TELEPHONE & TELEGRAPH COMPANY295bership by the O. R. T. T.22 does not justify the setting up of aseparate ballot for toll maintenance employees in these, areas.23Ac-cordingly, I find it unnecessary to express an opinion as to the ap-propriateness of a system-wide unit of toll maintenance employeeswhich would include such employees in the Oregon and/or Wash-ington-Idahoareas.However, as I have said in other cases, I donot agree with the view expressed by Mr. Leiserson in his separateopinion, that the Board is "not authorized by the Act" to find sucha unit appropriate for purposes of collective bargaining.24MR. EDWIN S. SMITH,concurring :Prior to 1919, toll maintenance employees, together with other plantdepartment employees of the Companies, were organized by the Inter-national Brotherhood of Electrical Workers on a system-wide basis.After an unsuccessful strike at this time, the Brotherhood lost its.membership, and toll maintenance employees were organized, also ona system-wide basis, in a separate organization of their own, styledthe Repeatermen's Association.25Substantially all eligible employeesof the Companies throughout the system became members of thisorganization, and collective bargaining agreements for its memberswere entered into between it and the Companies. The Repeatermen'sAssociation continued to function until 1931 when, shortly after thereorganization of the management of the Companies into the fourgeographical areas described above'26 the Association was disbanded.Bargaining practice at all times since 1931 has recognized the separatestatus of each of these geographical areas.In the Oregon and Washington-Idaho areas, respectively, until1937 when the U. T. E. O. and the A. C. E. were formed, toll main-tenance employees bargained collectively as, and were recognizedby the Pacific Company in collective bargaining agreements as con-stituting separate units.However, in 1937, the toll maintenance em-ployees in these areas abandoned their identity as separate bargaining22 See footnote 10,supra.23 Cf.Matter of Allis-ChalmersManufacturingCompanyandInternational Union,UnitedAutomobile Workersof America,Local2;8,4 N. L. R B 159 ;Matter of The Texas Com-pany,WestTulsaWorks,andOilWorkers'International Union,Local No217,4 N. LR.B. 182;Matter of American Hardware CorporationandUnited Electrical and RadioWorkers of America, 4 NL R. B 412, 420,Matter of The Pure Oil Companyand OilWorkers InteinationalUnion Local265,8 N L. R B. 207,Matter of Wilson-Jones CompanyandMetal Polishers,Buffers, Platers & HelpersInternationalUnion, Local No6, 12 N LR B 1351, 13.8;Matter of American Petroleum Companyand OilWorkersInternationalUnion, Local No227, 12 N L. R. B. 688,714; Matter of WestinghouseElectric it Manufac-turing CompanyandWestinghouse EmployeesAssociationInc (Independent),18 N. LR. B 115.23Matter of American Can CompanyandEngineersLocal No 30,et al,13 N L R B1252;Matter ofMilton BradleyCompanyandInternationalPrinting Pressmenand Assist-antsUnion of NorthAmerica(A. F. L ),15 N L RB 938;Matter of Todd-Johnson DryDocksIncandIndustrial Union of Marino and ShipbuildingWorkers of America, LocalNo 29, 18 N L R B 97325 The full name of this organization was theAssociation of Pacific Telephoneand Tele-graph Repeatennenand Toll Testboardmen20 See SectionI,supra 296DECISIONS OF, NATIONAL, LABOR RELATIONS BOARDgroups and joined other plant employees in the selection of theU. T. E. O. and the A. C. E., respectively, as collective bargainingagents for all plant employees in these areas.21These agencies have,since 1937, been recognized in written agreements still in effect, as theexclusive bargaining representatives of all plant employees, includ-ing toll maintenance employees, in the respective areas over whichthey have jurisdiction, and have entered into written agreements withthe Pacific Company covering hours, wages, and other terms andconditions of employment of these employees.In view of this history of collective bargaining, and the establishedcustom and practice of the employees in these areas since 1937, Iam of the opinion that the toll maintenance employees in the Oregonand Washington-Idaho areas should not be separated from the re-spective industrial units presently established in those areas.Accord-ingly, it is my view that the system-wide unit of toll maintenanceemployees, including such employees in the Oregon and Washington-Idaho areas, sought by the O. R. T. T. in its petition, is not appro-priate for purposes of collective bargaining, and that no questionhas arisen concerning the representation of toll maintenance em-ployees in these two areas.However, like Chairman Madden, I dis-agree with the view expressed by Mr. Leiserson in his separate opin-ion, that the Board is "not authorized by the Act" to find appropriatesystem-wide unit such as that sought by the O. R. T. T 2$MR. WILLIAM M. LEISERSON, concurring :The petition of the O. R. T. T. requests a certification of repre-sentatives in a bargaining unit consisting of all toll maintenanceemployees in the four areas served by the Companies. In the Oregonand in the Washington-Idaho areas, however, these employees arerepresented by the U. T. E. O. and the A. C. E., respectively, underexisting contracts which include many other classes of employeesbesides those engaged in toll maintenance work. I am of the opinionthat the Board is not authorized by the Act to take portions of theemployees who are in appropriate units covered by contracts andtransfer them to another bargaining unit.29Moreover, in the presentcase the organization requesting the transfer has only a small minorityof adherents among the toll maintenance employees whom, it wouldremove from the contracts covering them.30 I therefore concur in thefinding that no question has arisen concerning representation amongthe employees covered by the contracts mentioned.27 In addition to representing all plant department employees, the Ti T IS O, is also thebargaining agent of employees in other departments in the Oregon aaoa28 Seecases cited in footnote 24,supra29 See casescited in footnote24,sup? e30 See footnote 10,supra